CONFIDENTIAL


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated and effective as of August
6, 2020 (the “Effective Date”), is entered into by and between Third Point
Reinsurance Ltd., a Bermuda exempted company limited by shares (the “Company”),
which, following the Closing (as defined in the Merger Agreement), will be
renamed SiriusPoint, Ltd. (“SP”), and Sid Sankaran (the “Executive”).
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Merger Agreement (defined below). If the merger is not
consummated in accordance with the terms of the Merger Agreement prior to
January 1, 2022, the Executive shall not be required to commence employment with
SP, and the Executive shall have no further obligation hereunder or otherwise to
the Company or SP, except as to Section 7(a) of this Agreement.
WHEREAS, this Agreement is being entered into in connection with the
transactions contemplated by that certain Agreement and Plan of Merger, dated as
of August 6, 2020, among Sirius International Insurance Group, Ltd., a Bermuda
exempted company limited by shares, the Company and Yoga Merger Sub Limited, a
Bermuda exempted company limited by shares and a wholly owned subsidiary of
Parent (the “Merger Agreement”);
WHEREAS, the Executive currently serves as a director on the Board of Directors
of the Company (the “Board”); and
WHEREAS, in connection with and subject to the Closing of the transactions
contemplated by the Merger Agreement, SP desires to enlist the services and
employment of the Executive on behalf of SP as the Chairman of the Board of
Directors of SP (the “SP Board”) and as President and Chief Executive Officer of
SP, and the Executive is willing to render such services on the terms and
conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:
1.Employment Term; Interim Service as Chairman.
(a)Employment Term. Except for earlier termination as provided for in Section 5
hereof, SP hereby agrees to employ the Executive, and the Executive hereby
agrees to be employed by SP, subject to the terms and provisions of this
Agreement, for the period commencing on the Closing and ending on the third
anniversary of such date (the “Employment Term”); provided that on the third
anniversary of Closing, and on each anniversary of the Closing thereafter, the
Employment Term shall be extended for an additional year, unless either the
Executive or SP shall have given notice at least 90 days prior to such
anniversary not to extend the Employment Term (“Non-Renewal Notice”).
(b)Interim Service as Chairman. Effective as of the date of execution of the
Merger Agreement (the “Signing Date”), the Executive shall be appointed as
non-executive Chairman of the Board of Directors of the Company. From the period
commencing on the Signing Date and ending on the Closing Date (the “Interim
Period”), the Executive shall be paid director fees for





--------------------------------------------------------------------------------



such role consistent with the Third Point Reinsurance Ltd. Director Compensation
Policy, as may be amended from time to time, prorated to reflect the number of
days served as non-executive Chairman during the year. In addition, the
Executive shall be granted the Announcement Restricted Share Award pursuant to
Section 3(d)(i).
(c)Departure from Prior Employer. The parties agree that (i) the Executive shall
be permitted to continue to serve as Chief Financial Officer of Oscar Insurance
Corporation and affiliates (“Oscar”) until the appointment of a successor Chief
Financial Officer by Oscar and (ii) following such appointment of a successor,
the Executive shall be permitted to provide transition services to Oscar as an
employee, Vice Chairman or consultant; provided that, the Executive shall not
perform services for Oscar as an employee, officer or consultant after June 30,
2021 (the “Outside Date”). From the Effective Date and following the Outside
Date, the Executive may serve on the board of directors of Oscar.
2.Extent of Employment.
(a)Duties. During the Employment Term, the Executive shall serve as the Chairman
of the SP Board and as President and Chief Executive Officer of SP. In his
capacity as President and Chief Executive Officer, the Executive shall perform
such senior executive duties, services, and responsibilities on behalf of SP
consistent with such position as may be reasonably assigned to the Executive
from time to time by the SP Board. In performing such duties hereunder, the
Executive shall report solely and directly to the SP Board. In addition to the
foregoing, during the Employment Term, the Executive shall serve as a director
on the SP Board.
(b)Exclusivity. During the Employment Term, except as provided in the following
sentence or as set forth in Section 1(c) above, the Executive shall devote his
full business time, attention, and skill to the performance of such duties,
services, and responsibilities, and shall use his best efforts to promote the
interests of SP, and the Executive shall not engage in any other business
activity without the approval of the SP Board, which approval will not be
unreasonably withheld or delayed. Notwithstanding the preceding sentence, the
Executive shall be permitted to (i) make and manage his and his family’s
personal investments, (ii) engage in charitable and civic activities and perform
advisory services for Reverence Capital Partners and Open Door, and (iii) engage
in such other activities as are permitted by the SP Board from time to time,
which permission shall not be unreasonably withheld or delayed. The activities
in clauses (i), (ii) and (iii) of the foregoing sentence shall be permitted so
long as such activities do not (x) materially interfere with the performance of
the Executive’s duties hereunder or (y) violate Section 7 hereof; provided that
the Executive shall be permitted to serve on the board of directors of Oscar to
the extent that such service does not materially interfere with the performance
of the Executive’s duties hereunder.
(c)Place of Employment. During the Employment Term, the Executive shall perform
his services hereunder in, and shall be headquartered at, SP’s offices in New
York, New York, except for business travel related to business and activities of
SP, subject to Section 3(f)(i). Notwithstanding the foregoing and to the extent
reasonably necessary for safety reasons during the current COVID-19 pandemic and
at least until the resolution of the pandemic, the Executive shall be permitted
to remotely perform his services hereunder from his home or other location.
2

--------------------------------------------------------------------------------



3.Compensation and Benefits.
(a)Base Salary. During the Employment Term, in consideration of the performance
by the Executive of the Executive’s obligations hereunder (including any
services as an officer, director, employee, or member of any committee of any
subsidiary of SP, or otherwise on behalf of SP), the Executive shall receive
from SP a base salary at an annual rate of $1,000,000 per year (the “Base
Salary”), payable in accordance with the normal payroll practices of SP then in
effect. Any salary increases shall be determined by the Board from time to time
in its discretion as part of its normal compensation review of executive
officers. Without the prior express written consent of the Executive, the Base
Salary shall not be decreased during the Employment Term.
(b)Annual Bonus. During the Employment Term, the Executive shall be eligible to
receive, in respect of each calendar year during which the Employment Term is in
effect, a performance-based cash bonus (the “Annual Bonus”) with a target annual
incentive opportunity equal to 75% of the Executive’s Base Salary (the “Target
Percentage”). The Annual Bonus earned, if any, will be based on achievement of
such individual and corporate performance goals as may be established with
respect to each calendar year by the SP Board, and subject to (x) the
Executive’s continuous employment with SP through the last day of the calendar
year for which the Annual Bonus is earned, and (y) such other terms and
conditions established by the SP Board pursuant to its annual bonus programs as
adopted from time to time. The Target Percentage will be reviewed on an annual
basis and may be increased (but not decreased) by the SP Board from time to
time. Any Annual Bonus shall be paid in cash in a lump sum after the end of the
calendar year for which the Annual Bonus is earned and no later than March 15th
following such calendar year.
(c)Annual Long-Term Incentive Compensation. During the Employment Term, the
Executive shall be eligible to participate in SP’s long-term incentive program
for its executive officers. Commencing in 2021, within 30 days after the
Closing, and in each calendar year thereafter at such time as long-term equity
incentive awards are granted to similarly situated executive officers of SP, SP
shall grant to Executive a long-term equity incentive award having a target
value at grant equal to 475% of the Executive’s Base Salary (the “Annual Equity
Award”). The Annual Equity Award shall consist (i) 75% of performance shares
that vest over a three-year period based on the achievement of performance goals
that will be established by the SP Board or its Compensation Committee in
consultation with the Executive; and (ii) 25% of time-vesting restricted stock
(or non-deferred restricted stock units) that vests in three equal installments
on each anniversary of the grant date (or such other schedule as determined by
the SP Board or its Compensation Committee in consultation with the Executive);
provided that 100% of the unvested the Annual Equity Awards shall vest
immediately upon a termination of the Executive’s employment without Cause or by
the Executive for Good Reason during the period beginning on the date that is
ninety (90) days prior to a Change in Control (as defined in the Omnibus
Incentive Plan (as defined below) or pursuant to a substantially similar
definition) and ending on the date that is twenty-four (24) months following
such Change in Control (a “Change in Control Termination”). The terms and
conditions of the Annual Equity Award will be evidenced by award agreements to
be entered into between SP and Executive at the time that the Annual Equity
Award is granted, and will be subject to the terms and provisions of SP’s equity
3

--------------------------------------------------------------------------------



incentive plan in effect from time to time. The Company represents that the
stock underlying the Annual Equity Awards will be “service recipient stock” and
that the issuer of such stock will be an “eligible issuer of service recipient
stock,” in each case, under Treasury Regulation Section 1.409A-1(b)(5)(iii).
(d)Initial Equity Grants. The Executive shall be granted the equity awards set
forth in clauses (i)-(iii) below (the “Initial Equity Grants”) on such terms and
conditions set forth therein. Each of the Initial Equity Grants shall be granted
under the Third Point Reinsurance Limited Omnibus Incentive Plan (the “Omnibus
Incentive Plan”) and shall be evidenced by award agreements to be entered into
between the Company and Executive at time of grant in the form customarily used
by the Company for its executive officers. The Company represents that the stock
underlying the Initial Equity Grants will be “service recipient stock” and that
the Company is an “eligible issuer of service recipient stock,” in each case,
under Treasury Regulation Section 1.409A-1(b)(5)(iii).
(i)Announcement Restricted Share Award. Immediately following the public
announcement of the execution of the Merger Agreement, the Executive shall be
granted a number of restricted common shares of the Company, trading under the
ticker symbol “TPRE” on the New York Stock Exchange, having a grant date fair
market value equal to $3,000,000 (the “Announcement Restricted Share Award”).
The Announcement Restricted Share Award shall vest in five equal installments on
each anniversary of the Closing Date, subject to the Executive’s continued
employment (other than as set forth below); provided that if the Merger
Agreement is terminated without the Closing having occurred, a portion of the
Announcement Restricted Shares Award shall vest as of the date the Merger
Agreement is terminated (the “Merger Agreement Termination Date”) in an amount
equal to the number of restricted shares that would have become vested through
the Merger Agreement Termination Date had the five-year vesting period instead
commenced as of the Effective Date, and the remainder of the unvested
Announcement Restricted Share Awards shall vest in equal annual installments on
each anniversary of the Effective Date subject to the Executive’s continued
service as a director on the Board; provided, further, that if the Executive
dies on or prior to the Closing Date or is removed from the Board or is not
re-nominated for election to the Board for any reason, then 100% of the unvested
Announcement Restricted Share Awards shall vest immediately upon any such
removal or failure to nominate; provided, further, that 100% of the unvested
Announcement Restricted Share Award shall vest immediately upon a Change in
Control Termination. In the event of a termination without Cause, by the
Executive for Good Reason or by reason of the Executive’s death or Disability
(each, a “Good Leaver Termination”), in each case after the Closing Date, the
portion of the Announcement Restricted Share Award that would have become vested
in the two-year period following the Termination Date (as defined below) had the
Executive’s employment continued through such date, if any, shall vest in full
as of the Termination Date, and any remaining unvested Announcement Restricted
Shares shall be immediately forfeited.
(ii)Closing Restricted Share Award. As of the Closing Date (but promptly after
the completion of the Merger), the Executive shall also be granted a number of
restricted
4

--------------------------------------------------------------------------------



common shares of SP having a grant date fair market value equal to $5,500,000
(the “Closing Restricted Share Award”). The Closing Restricted Share Award shall
vest in five equal installments on each anniversary of the Closing Date, subject
to the Executive’s continued employment; provided, that, in the event of a Good
Leaver Termination after the Effective Date, the portion of the Closing
Restricted Share Award that would have become vested in the two-year period
following the Termination Date had the Executive’s employment continued through
such date, if any, shall vest in full as of the Termination Date, and any
remaining unvested Closing Restricted Shares shall be immediately forfeited;
provided, further, that 100% of the unvested Closing Restricted Share Award
shall vest immediately upon a Change in Control Termination.
(iii)Company Stock Option Award. As of the Closing Date (but promptly after the
completion of the Merger), the Executive shall also be granted an option to
purchase 400,000 common shares of the Company with an exercise price per share
equal to $15.00 (or, if higher, the closing price on the date of grant) (the
“Option Award”). The Option Award shall vest in five equal installments on each
anniversary of the Closing Date, subject to the Executive’s continued
employment; provided, that, in the event of a Good Leaver Termination after the
Effective Date, the portion of the Option Award that would have become vested in
the two-year period following the Termination Date had the Executive’s
employment continued through such date, if any, shall vest in full as of the
Termination Date, and any remaining unvested Options shall be immediately
forfeited; provided, further, that 100% of the unvested Option Award shall vest
immediately upon a Change in Control Termination.
(e)Benefits. During the Employment Term, the Executive shall be entitled to
participate in employee benefit plans, policies, programs, and arrangements as
may be amended from time to time, on the same terms as similarly situated
executives of SP to the extent the Executive meets the eligibility requirements
for any such plan, policy, program, or arrangement.
(f)Perquisites.
(i)Air Travel. During the Employment Term, the Executive shall be provided with
air travel for company business in accordance with SP’s air travel policies
applicable to the most senior executives of SP. Notwithstanding the foregoing
and to the extent reasonably necessary for safety reasons during the current
COVID-19 pandemic and at least until the resolution of the pandemic, the
Executive shall be provided with private air travel for company business to SP’s
offices in Sweden and other locations that are approved by the Board from time
to time, which approval will not be unreasonably withheld or delayed. To the
extent that the Executive’s private air travel during the COVID-19 pandemic
pursuant to this Section 3(f)(i) results in the Executive incurring income tax
with respect to such use, SP and the Executive shall cooperate reasonably and in
good faith to mitigate such tax liability, which may include SP’s reimbursement
of the Executive for such income taxes incurred by him. Any such reimbursement
payments shall be made no later than twelve (12) months following the end of the
fiscal year in which the related expense is incurred.
5

--------------------------------------------------------------------------------



(ii)Vacation. During the Employment Term, the Executive shall be entitled to
receive 5 weeks of paid vacation per year to be used and accrued in accordance
with SP’s policies as may be established from time to time.
(g)Expense Reimbursement. SP shall reimburse the Executive for reasonable and
documented business expenses incurred by the Executive during the Employment
Term in accordance with SP’s expense reimbursement policies then in effect. The
Company shall reimburse the Executive his attorneys’ fees incurred in connection
with the negotiation and execution of this Agreement and all other documents
referred to herein in an aggregate amount not to exceed $20,000.
4.Withholding. The Executive shall be solely responsible for taxes imposed on
the Executive by reason of any compensation and benefits provided under this
Agreement, and all such compensation and benefits shall be subject to applicable
withholding.
5.Termination.
(a)Events of Termination. The Executive’s employment with SP and the Employment
Term shall terminate upon the earlier occurrence of any of the following events
occurring after the Closing Date (the date of termination, the “Termination
Date”):
(i)The termination of employment by reason of the Executive’s death.
(ii)The termination of employment by SP for Cause.
(iii)The termination of employment by SP for Disability.
(iv)The termination of employment by SP other than for Cause or Disability.
(v)The termination of employment by the Executive for Good Reason.
(vi)The termination of employment by the Executive other than for Good Reason.
(vii)The provision by SP to the Executive of a Non-Renewal Notice, and the
employment of the Executive actually terminates thereafter.
(viii)The provision by the Executive to SP of a Non-Renewal Notice, and the
employment of the Executive actually terminates thereafter.
(b)Certain Definitions. For purposes of this Agreement:
(i)“Disability” shall mean: (A) the Executive’s disability as determined under
the long-term disability plan of SP as in effect from time to time; or (B) if no
such plan is in effect, the inability of the Executive to perform his duties,
services, and responsibilities hereunder by reason of a physical or mental
infirmity, as reasonably determined by the Board, for a total of 180 days in any
twelve-month period during the Employment Term.
6

--------------------------------------------------------------------------------



(ii)“Cause” shall mean: (A) the Executive’s grossly negligent performance of his
duties (other than any such failure due to the Executive’s physical or mental
illness) that has caused a material injury to SP or any of its subsidiaries; (B)
the Executive having engaged in willful and serious gross misconduct that has
caused a material injury to SP or any of its subsidiaries; (C) a willful and
material violation by the Executive of an SP policy that has caused a material
injury to SP or any of its subsidiaries; (D) the willful and material breach by
the Executive of any of his obligations under this Agreement; (E) failure by the
Executive to timely comply with a lawful and reasonable direction or instruction
given to him by the SP Board; or (F) Executive having been convicted of, or
entering a plea of guilty or nolo contendere to, a crime that constitutes a
felony (or comparable crime in any jurisdiction that uses a different
nomenclature); provided that in the case of clauses (A)-(E), the SP Board shall
give the Executive 30 days’ prior written notice of the SP Board’s intention to
assert Cause, which notice shall specify the particular act or acts, or failure
to act, which is or are the basis for its decision to propose to assert Cause,
and the Executive shall be given the opportunity following the receipt of such
notice to meet with the SP Board (with legal counsel) to defend such act or
acts, or failure to act, and, if such act or acts, or failure to act, is capable
of being cured, the Executive shall be given 30 days after such meeting to
correct such act or failure to act to the reasonable satisfaction of the SP
Board. During such 30 or 60 day period, as applicable, the Executive may be
placed on garden leave and directed not to report to the Company’s offices or
perform duties except as directed by the SP Board, and such actions, standing
alone, shall not give rise to a Good Leaver Termination. The Executive hereby
recuses himself from any SP Board actions relating to acts or failures to act
that may constitute Cause, including any investigation thereof.
(iii)“Good Reason” shall mean: (A) the assignment to the Executive of duties
that are significantly different from, or that result in a substantial
diminution of, the duties and authority set forth in this Agreement or any
requirement that Executive report directly to any person other than the SP
Board; (B) a reduction in the rate of the Executive’s Base Salary or Target
Percentage; (C) a material breach by the Company or SP of this Agreement, any
equity award agreement or any other agreement with the Company or SP; (D) the
Executive is no longer the sole Chairman of the SP Board or is not appointed to,
or is removed from, the Board or the SP Board; or (E) the Company fails to pay
the Executive’s compensation or provide for the Executive’s equity awards or
benefits when due; provided that the Executive shall have given the Company or
SP (as applicable) written notice specifying in reasonable detail the
circumstances claimed to constitute Good Reason within 90 days following the
occurrence, without the Executive’s consent, of any of the events in clauses
(A)-(E), and the Company or SP (as applicable) shall not have cured the
circumstances set forth in the Executive’s notice of termination within 30 days
of receipt of such notice.
(c)Cooperation. In the event of termination of the Executive’s employment for
any reason (other than death), the Executive agrees to cooperate with SP and to
be reasonably available to SP for a reasonable period of time thereafter with
respect to matters arising out of the Executive’s employment hereunder or any
other relationship with SP, whether such matters are
7

--------------------------------------------------------------------------------



business-related, legal, or otherwise. SP shall reimburse the Executive for all
expenses incurred by the Executive during such period in connection with such
cooperation with SP. Any such cooperation shall be (i) at reasonable times and
locations, (ii) upon reasonable notice, (iii) conducted telephonically, whenever
possible, and in person only when necessary, and (iv) take into account any
responsibilities to which the Executive is subject to a subsequent employer or
otherwise.
(d)Resignation from All Positions. Upon termination of the Executive’s
employment for any reason, the Executive shall be deemed to have resigned from
any boards of, or other positions with, the Company and SP (except that such
deemed resignation shall not be construed to reduce the Executive’s economic
entitlements under this Agreement arising by reason of such termination).
6.Termination Payments. The Executive shall be entitled to certain payments from
the Company upon termination of his employment as follows:
(a)Termination for Any Reason. In the event that the Executive’s employment is
terminated for any reason, the Executive shall be entitled to receive: (i) any
accrued and unpaid Base Salary as of the Termination Date; (ii) all accrued and
unpaid benefits and awards under any benefit or equity plans, policies,
programs, or arrangements in which the Executive participated or received awards
under as of the Termination Date in accordance with the applicable terms and
conditions of such plans, policies, programs, or arrangements; and (iii) an
amount equal to such reasonable and necessary business expenses incurred by the
Executive in connection with the Executive’s employment on behalf of SP on or
prior to the Termination Date but not previously paid to the Executive (the
“Accrued Compensation”).
(b)Termination for Death or Disability. In the event that the Executive’s
employment is terminated pursuant to Section 5(a)(i) or 5(a)(iii) hereof, the
Executive shall be entitled to receive: (i) the Accrued Compensation; and (ii) a
pro rata Annual Bonus, determined as the product of (x) the Annual Bonus to
which the Executive would have been entitled under Section 3(b) hereof had he
remained employed through the end of the calendar year in which the Termination
Date occurs (such amount, not to be less than 12 months of the Executive’s Base
Salary), multiplied by (y) a fraction, the numerator of which is the total
number of days the Executive is employed by SP in the calendar year in which the
Termination Date occurs, and the denominator of which is 365 (the “Pro Rata
Bonus”). Any Pro Rata Bonus shall be paid in cash in a lump sum after the end of
the calendar year in which the Termination Date occurs and no later than March
15th following such calendar year.
(c)Termination without Cause or for Good Reason; Nonrenewal by the Company. In
the event that the Executive’s employment is terminated pursuant to Section
5(a)(iv), 5(a)(v) or 5(a)(vii) hereof, the Executive shall be entitled to
receive: (i) the Accrued Compensation; (ii) the Pro Rata Bonus, to be paid in
cash in a lump sum after the end of the calendar year in which the Termination
Date occurs and no later than March 15th following such calendar year; (iii)
cash severance pay equal to (x) 24 months of Base Salary at the rate in effect
on the Termination Date, plus (y) the Executive’s target Annual Bonus (at target
levels in effect on the Termination Date) multiplied by two, which amount shall
be payable as provided in the next sentence, with
8

--------------------------------------------------------------------------------



the first such installment commencing on the 30th day following the Termination
Date; and (iv) continued medical and life insurance benefits for 24 months
following the Termination Date at the same premium rate that active employees
pay for such coverage, with the life insurance premium contributions payable as
provided in the last sentence of this Section 6(c). The severance pay
contemplated by clause (iii) of the immediately preceding sentence shall be paid
as follows: (A) an amount equal to fifty percent (50%) of the severance pay
shall be paid in twelve (12) monthly installments over the twelve (12) months
following the Termination Date (and subject to Section 6(d), the first of such
installments shall be paid on the 30th day following the Termination Date); and
(B) an amount equal to the remaining fifty percent (50%) of the severance pay
shall be paid in the Company’s taxable year following the Company’s taxable year
in which the Termination Date occurs in monthly installments over the number of
months in the Company’s taxable year between the first anniversary of the
Termination Date and December 31st of such latter taxable year. The life
insurance premium contributions contemplated by clause (iv) of this Section 6(c)
shall be paid as follows: (I) any premium contributions required to be made
during the twelve (12) months following the Termination Date shall be paid upon
such required contribution payment dates; and (II) an amount equal to the sum of
the remaining life insurance premium contributions not paid pursuant to clause
(I) shall be paid in the Company’s taxable year following the Company’s taxable
year in which the Termination Date occurs in monthly installments (but to the
extent possible on the regularly scheduled contribution payment dates) over the
number of months in the Company’s taxable year between the first anniversary of
the Termination Date and December 31st of such latter taxable year. The Company
represents that its taxable year and its fiscal year are both the calendar year.


In addition, if the Executive’s employment is terminated pursuant to
Section 5(a)(iv), 5(a)(v) or 5(a)(vii) hereof, (x) the provisions of the
applicable award agreements evidencing options to purchase common shares of SP
or the Company owned by the Executive that require that such options be
exercised within specified periods of time following the Executive’s termination
of employment or services shall no longer apply, such that such options may be
exercised as provided in the award agreements until the normal stated expiration
dates applicable thereto, and (y) the provisions of the applicable award
agreements evidencing equity awards with a performance condition granted to the
Executive shall be modified such that such equity awards shall remain
outstanding through the scheduled vesting dates thereof and shall vest pro rata
through the Termination Date and/or be forfeited based on the satisfaction of
the applicable performance goals to the same extent as if the Executive’s
services to SP had not ended.
(d)Release; Full Satisfaction. Notwithstanding any other provision of this
Agreement, no severance pay shall become payable under this Agreement unless and
until the Executive executes a separation agreement that includes the waiver and
general release of claims in substantially the form attached as Exhibit A (the
“Release”) and such other terms and conditions as mutually agreed, and the
Release has become irrevocable within 30 days following the Termination Date;
provided that the Executive shall not be required to release any (i) claims for
D&O insurance policy coverage and/or indemnification or contribution rights or
agreements, (ii) rights under the SIP and any award agreements thereunder, (iii)
rights under the Omnibus Incentive Plan (or similar or successor plan or plans)
and any award agreements thereunder and/
9

--------------------------------------------------------------------------------



or (iv) any vested benefits under any benefit plans, policies, programs, or
arrangements. The payments to be provided to the Executive pursuant to this
Section 6 upon termination of the Executive’s employment shall constitute the
exclusive payments in the nature of severance or termination pay or salary
continuation that shall be due to the Executive upon a termination of
employment, and shall be in lieu of any other such payments under any plan,
program, policy, or other arrangement that has heretofore been or shall
hereafter be established by SP.
7.Executive Covenants.
(a)Confidentiality. The Executive agrees and understands that in the Executive’s
positions with SP and the Company, the Executive will be exposed to and will
receive information relating to the confidential affairs of SP and the Company
and their respective subsidiaries (together, the “Company Group”), including but
not limited to, technical information, intellectual property, business and
marketing plans, strategies, customer information, other information concerning
the products, promotions, development, financing, expansion plans, business
policies and practices of the Company Group, and other forms of information
considered by the Company Group reasonably and in good faith to be confidential
and in the nature of trade secrets (“Confidential Information”). The Executive
agrees that during the Employment Term and thereafter, the Executive will not,
other than on behalf of the Company and SP, disclose such Confidential
Information, either directly or indirectly, to any third person or entity
without the prior written consent of the Company or SP, as applicable; provided
that disclosure may be made to the extent (i) required by law, regulation, or
order of a regulatory body, in each case so long as the Executive gives the
Company or SP, as applicable, as much advance notice of the disclosure as
possible to enable the Company or SP, as applicable, to seek a protective order,
confidential treatment, or other appropriate relief and (ii) necessary to
prosecute the Executive’s rights against the Company or SP or to defend himself
against allegations by the Company or SP or any of their affiliates, provided
that the use and disclosure of Confidential Information is limited to what is
reasonably necessary for such prosecution or defense, as applicable. This
confidentiality covenant has no temporal, geographical, or territorial
restriction. Upon termination of the Employment Term, the Executive will
promptly supply to the Company or SP, as applicable, (i) all property of the
Company Group and (ii) all notes, memoranda, writings, lists, files, reports,
customer lists, correspondence, tapes, disks, cards, surveys, maps, logs,
machines, technical data, or any other tangible product or document containing
Confidential Information produced by, received by, or otherwise submitted to the
Executive during or prior to the Employment Term. Any material breach of the
terms of this paragraph shall be considered Cause.
(b)Noncompetition. By and in consideration of the Company entering into this
Agreement and the payments to be made and benefits to be provided by SP
hereunder, and further in consideration of the Executive’s exposure to the
proprietary information of SP and its subsidiaries (the “SP Group”), the
Executive agrees that, if the merger is consummated in accordance with the terms
of the Merger Agreement prior to January 1, 2022, the Executive will not, during
the Noncompetition Term (as defined below), directly or indirectly, own, manage,
operate, join, control, be employed by, or participate in the ownership,
management, operation or control of, or be connected in any manner with,
including but not limited to holding any position
10

--------------------------------------------------------------------------------



as a shareholder, director, officer, consultant, independent contractor,
employee, partner, or investor in, any Restricted Enterprise (as defined below);
provided that in no event shall ownership of less than 1% of the outstanding
equity securities of any issuer whose securities are registered under the
Securities and Exchange Act of 1934, as amended, standing alone, be prohibited
by this Section 7(b). Following termination of the Employment Term, upon request
of SP during the Noncompetition Term, the Executive shall notify SP of the
Executive’s then-current employment status. Any material breach of the terms of
this paragraph shall be considered Cause.
(c)Nonsolicitation. During the Noncompetition Term, the Executive agrees that,
if the merger is consummated in accordance with the terms of the Merger
Agreement prior to January 1, 2022, the Executive shall not, and shall not cause
any other person to, (i) interfere with or harm, or attempt to interfere with or
harm, the relationship of any member of SP with (A) any Restricted Service
Provider (as defined below) or (B) in respect of a Restricted Enterprise, any
Restricted Person (as defined below) or (ii) endeavor to entice away from the SP
Group (A) any Restricted Service Provider or (B) in respect of a Restricted
Enterprise, any Restricted Person.
(d)Nondisparagement. During the Employment Term and thereafter, the Executive
shall not make or publish any disparaging statements (whether written or oral)
regarding SP or the Company or their respective affiliates, directors, officers,
or employees, and SP and the Company shall not, and shall use their best efforts
to ensure that their respective directors and officers do not, make or publish
any disparaging statements (whether written or oral) regarding the Executive or
any member of his immediate family.
(e)Proprietary Rights. The Executive assigns all of the Executive’s interest in
any and all inventions, discoveries, improvements, and patentable or
copyrightable works initiated, conceived, or made by the Executive, either alone
or in conjunction with others, during the Employment Term and related to the
business or activities of the SP Group to SP or its nominee. Whenever requested
to do so by SP, the Executive shall execute any and all applications,
assignments, or other instruments that SP shall in good faith deem necessary to
apply for and obtain trademarks, patents, or copyrights of the United States or
any foreign country or otherwise protect the interests of the SP Group therein.
These obligations shall continue beyond the conclusion of the Employment Term
with respect to inventions, discoveries, improvements, or copyrightable works
initiated, conceived, or made by the Executive during the Employment Term.
(f)Remedies. The Executive agrees that any breach of the terms of this Section 7
would result in irreparable injury and damage to the Company or SP, as the case
may be, for which the Company or SP would have no adequate remedy at law; the
Executive therefore also agrees that in the event of such breach or any threat
of breach, the Company or SP, as applicable, shall be entitled to an immediate
injunction and restraining order to prevent such breach, threatened breach, or
continued breach by the Executive and any and all persons or entities acting for
or with the Executive, without having to prove damages, in addition to any other
remedies to which the Company or SP, as applicable, may be entitled at law or in
equity. The
11

--------------------------------------------------------------------------------



terms of this paragraph shall not prevent the Company or SP, as applicable, from
pursuing any other available remedies for any breach or threatened breach
hereof, including but not limited to, the recovery of damages from the
Executive. The Executive and the Company further agree that the provisions of
the covenants contained in this Section 7 are reasonable and necessary to
protect the business of the Company Group because of the Executive’s access to
Confidential Information and his material participation in the operation of such
business. Should a court, arbitrator, or other similar authority determine,
however, that any provisions of the covenants contained in this Section 7 are
not reasonable or valid, either in period of time, geographical area, or
otherwise, the parties hereto agree that such covenants should be interpreted
and enforced to the maximum extent to which such court or arbitrator deems
reasonable or valid. The existence of any claim or cause of action by the
Executive against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
the covenants contained in this Section 7.
(g)Certain Definitions. For purposes of this Agreement:
(i)The “Noncompetition Term” shall mean the period beginning on the Closing Date
and ending 24 months following the Termination Date.
(ii)“Restricted Enterprise” shall mean (x) during the Employment Term, any
person, corporation, partnership, or other entity that competes, directly or
indirectly, in the Territory with respect to the property and casualty insurance
business and reinsurance business conducted by the SP Group during the
Employment Term (the “Current Business”) and (y) following the Termination Date,
the Current Business and any other business activity that is material to the
revenues or earnings of the SP Group as of the Termination Date.
(iii)“Restricted Person” shall mean any person who during the last year of the
Employment Term was a customer of the SP Group or otherwise had a material
business relationship with the SP Group.
(iv)“Restricted Service Provider” shall mean any person who during the last year
of the Employment Term was an employee of the SP Group.
(v)The “Territory” shall mean, as of any date, (x) the geographic markets in
which the business of the SP Group is then being conducted by the SP Group and
(y) any other geographic market as to which the SP Group has, during the 12
months preceding such date, devoted more than de minimis resources as a
prospective geographic market for the business of the SP Group.
8.Directors & Officers Insurance. The Company and SP shall maintain directors
and officers liability insurance in commercially reasonable amounts (as
determined by the Board and the SP Board, respectively), and the Executive shall
be covered under such insurance to the same extent as other directors and
officers of the Company and SP, as applicable. The Executive shall continue to
be covered by such insurance for six years following the Executive’s termination
of employment for any reason. Without limiting the terms and conditions of the
12

--------------------------------------------------------------------------------



existing (or any future) indemnification agreement to which the Executive and
any member of the SP Group are parties, the Company and SP undertake to
indemnify the Executive for and against all losses and expenses, and agree to
advance costs incurred, in respect of any proceeding in which the Executive is
invested because of the Executive’s association with the Company, SP or any of
their respective affiliates, to the fullest extent permitted by law (excluding,
for avoidance of doubt, personal disputes between the Executive and the SP Group
over this Agreement, the equity awards held by the Executive, and other similar
personal disputes).
9.Indemnification by Company. The Company shall indemnify the Executive with
respect to any claims or lawsuits by Executive’s former employer that his
activities for the Company breach his former employment contract or his
fiduciary duties to his former employer other than a willful breach of an
obligation to preserve the former employer’s confidential information.
10.No Waiver of Rights. The failure to enforce at any time the provisions of
this Agreement or to require at any time performance by any other party of any
of the provisions hereof shall in no way be construed to be a waiver of such
provisions or to affect either the validity of this Agreement or any part
hereof, or the right of any party to enforce each and every provision in
accordance with its terms.
11.Notices. Every notice relating to this Agreement shall be in writing and
shall be given by personal delivery, by email, by a reputable same-day or
overnight courier service (charges prepaid), by registered or certified mail,
postage prepaid, return receipt requested, or by facsimile to the recipient with
a confirmation copy to follow the next day to be delivered by personal delivery
or by a reputable same-day or overnight courier service to the appropriate
party’s address or fax number below (or such other address and fax number as a
party may designate by notice to the other party):
13

--------------------------------------------------------------------------------




If to the Executive:To the Executive at the address most recently contained in
the Company’s records.With a copy to:
Dechert LLP
1095 Avenue of the Americas
New York, NY 10036
Attn: Stephen Skonieczny, Esq.
Email: stephen.skonieczny@dechert.com


If to the Company:
Third Point Reinsurance Ltd.
Point House
3 Waterloo Lane
Pembroke HM 08, Bermuda
Attn: General Counsel
Email:


With copies to:
Third Point LLC
55 Hudson Yards
New York, NY 10001
Attn: Joshua Targoff
Email:

12.Binding Effect/Assignment. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, executors,
personal representatives, estates and successors (including, without limitation,
by way of merger), and may be assigned by the Company to any successor to its
business by operation of law. Notwithstanding the provisions of the immediately
preceding sentence, the Executive shall not assign all or any portion of this
Agreement without the prior written consent of the Company.
13.Entire Agreement. This Agreement sets forth the entire understanding of the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, between them as to such subject matter.
Except as set forth in Section 1(b), Section 1(c) and Section 3(d)(i) hereof, if
the Merger Agreement is terminated without the Closing having occurred, then,
unless the parties shall otherwise agree, Sections 1(a), 2, 3(a)-(c),
3(d)(ii)-(iii), 3(e)-(g), 5, 6 and 7 shall be void ab initio and shall be of no
further force or effect.
14.Severability; Survival. If any provision of this Agreement, or any
application thereof to any circumstances, is invalid, in whole or in part, such
provision or application shall to that extent be severable and shall not affect
other provisions or applications of this Agreement. The Executive’s entitlements
(including, without limitation, Section 3(g), 7(d), 8, 9, 18 and 23) contained
in this Agreement shall survive the termination of the Employment Term, any
termination of the Executive’s employment and/or any termination of this
Agreement.
15.Governing Law; Consent to Jurisdiction and Wavier of Jury Trial. This
Agreement shall be governed by and construed in accordance with the internal
laws of the State of New York, without reference to the principles of conflict
of laws. Each party hereby irrevocably submits to the exclusive jurisdiction of
the Federal and state courts of New York State located in New York County in
respect of the interpretation and enforcement of the
14

--------------------------------------------------------------------------------



provisions of this Agreement. Each party hereby waives and agrees not to assert,
as a defense in any action, suit or proceeding for the interpretation and
enforcement hereof, that such action, suit or proceeding may not be brought or
is not maintainable in such courts or that the venue thereof may not be
appropriate or that this Agreement may not be enforced in or by such courts.
Each party hereby consents to and grants any such court jurisdiction over the
person of such parties and over the subject matter of any such action, suit, or
proceeding and agrees that the mailing of process or other papers in connection
with any such action, suit, or proceeding in the manner provided in Section 11
or in such other manner as may be permitted by law shall be valid and sufficient
service thereof. EACH PARTY FURTHER ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OR ANY LITIGATION ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
BREACH, TERMINATION OR VALIDITY OF THIS AGREEMENT. Each party certifies and
acknowledges that (A) no representative, agent or attorney of any other party
has represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver, (B) each such party
understands and has considered the implications of this waiver, (C) each such
party makes this waiver voluntarily, and (D) each such party has been induced to
enter into this Agreement by, among other things, the mutual waivers and
certifications in this Section 15.
16.Modifications and Waivers. No provision of this Agreement may be modified,
altered, or amended except by an instrument in writing executed by the parties
hereto. No waiver by any party hereto of any breach by any other party hereto of
any provision of this Agreement to be performed by such other party shall be
deemed a waiver of similar or dissimilar provisions at the time or at any prior
or subsequent time.
17.Headings. The headings contained herein are solely for the purposes of
reference, are not part of this Agreement, and shall not in any way affect the
meaning or interpretation of this Agreement
18.Section 280G.
(a)In the event that any of the payments or benefits made or provided to or for
the benefit of, or that may be made or provided to or for the benefit of, the
Executive in connection with a change in control or an effective change in
control (within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”)) or the Executive’s termination of employment,
whether under this Agreement or any other agreement, plan, program and
arrangement of SP, the Company and their respective affiliates (all such
payments collectively referred to herein as the “Aggregate Payments”) is
determined to constitute “parachute payments” within the meaning of Section 280G
of the Code, and would, but for this Section 18(a) would be subject to the
excise tax imposed under Section 4999 of the Code (the “Excise Tax”), then prior
to making the Aggregate Payments, a calculation shall be made comparing (i) the
Net Benefit (as defined below) to the
15

--------------------------------------------------------------------------------



Executive of the Aggregate Payment after payment of the Excise Tax to (ii) the
Net Benefit to the Executive if the Aggregate Payments are limited to the extent
necessary to avoid being subject to the Excise Tax. Only if the amount
calculated under clause (i) above is less than the amount under clause (ii)
above will the Aggregate Payments be reduced to the minimum extent necessary to
ensure that no portion of the Aggregate Payments is subject to the Excise Tax.
“Net Benefit” will mean the present value of the Aggregate Payments net of all
federal, state, local, foreign income, employment, and excise taxes. Any
reduction made pursuant to this Section 18(a) shall be made in a manner
determined by the Company that is consistent with the requirements of Section
409A.
(b)All calculations and determinations under this Section 18 shall be made by an
independent accounting firm or independent tax counsel appointed by the Company
(the “Tax Counsel”) whose determinations shall be conclusive and binding on the
Company, SP and the Executive for all purposes. For purposes of making the
calculations and determinations required by this Section 18, the Tax Counsel may
rely on reasonable, good faith assumptions and approximations concerning the
application of Section 280G and Section 4999 of the Code. The Company, SP and
the Executive shall furnish the Tax Counsel with such information and documents
as the Tax Counsel may reasonably request in order to make its determinations
under this Section 18.
19.Applicability of Section 409A and Section 457A of the Code.
(a)Generally. This Agreement is intended to comply with Sections 409A and 457A
of the Code and the Treasury Regulations and IRS guidance thereunder
(collectively referred to as “Section 409A” and “Section 457A,” respectively).
Notwithstanding anything to the contrary, this Agreement shall, to the maximum
extent possible, be administered, interpreted, and construed in a manner
consistent with Section 409A and Section 457A, and, accordingly, the parties
hereto agree that the payments and benefits set forth herein comply with or are
exempt from the requirements of Section 409A and Section 457A and agree not to
take any position, and to cause their agents, affiliates, accountants,
successors and assigns not to take any position, inconsistent with such
interpretation for any reporting purposes, whether internal or external. If any
provision of this Agreement provides for payment within a time period, the
determination of when such payment shall be made within such time period shall
be solely in the discretion of the Company or SP, as applicable. Each
installment of payments (if any) provided for under this Agreement shall be
treated as a “separate payment” for purposes of Section 409A. The Executive and
the Company and SP agree to cooperate in good faith and to use commercially
reasonable efforts to restructure any payments or benefits contemplated under
this Agreement or otherwise to the extent necessary to avoid subjecting the
Executive to any tax, penalty or interest pursuant to Section 409A or Section
457A. Nothing in this Section 19 shall operate to require the Executive to agree
to a restructuring proposal which would result in any diminution in the value of
the Executive’s entitlements under this Agreement or otherwise.
(b)Reimbursements. To the extent that any reimbursement, fringe benefit, or
other, similar plan or arrangement in which the Executive participates during
the Employment Term or thereafter provides for a “deferral of compensation”
within the meaning of Section 409A, (i) the
16

--------------------------------------------------------------------------------



amount of expenses eligible for reimbursement provided to the Executive during
any calendar year will not affect the amount of expenses eligible for
reimbursement or in-kind benefits provided to the Executive in any other
calendar year; (ii) the reimbursements for expenses for which the Executive is
entitled to be reimbursed shall be made on or before the last day of the
calendar year following the calendar year in which the applicable expense is
incurred; (iii) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit; and (iv) the
reimbursements shall be made pursuant to objectively determinable and
nondiscretionary SP or Company policies and procedures regarding such
reimbursement of expenses.
(c)Termination Payments. If and to the extent required to comply with Section
409A, no payment or benefit required to be paid under this Agreement on account
of termination of the Executive’s employment shall be made unless and until the
Executive incurs a “separation from service” within the meaning of Section 409A.
In addition, with respect to any payments or benefits subject to Section 409A,
reference to Executive’s “termination of employment” (and corollary terms) from
SP shall be construed to refer to the Executive’s “separation from service” (as
determined under Treas. Reg. Section 1.409A-1(h), as uniformly applied by SP)
from SP. Notwithstanding anything to the contrary contained herein, if the
Executive is a “specified employee” within the meaning of Section 409A, and if
any or all of the payments or the continued provision of any benefits under
Section 6 or any other provision of this Agreement are subject to Section 409A
and payable upon a separation from service, then such payments or benefits that
the Executive would otherwise be entitled to receive during the first six months
after termination of employment shall be accumulated and paid or provided on the
first business day after the six-month anniversary of termination of employment
(or within 30 days following the Executive’s death, if earlier) in a single lump
sum and any remaining payments and benefits due under this Agreement shall be
paid or provided in accordance with the normal payment dates specified for them
herein.
20.No Interference. Executive understands that nothing contained in this
Agreement limits Executive’s ability to report possible violations of law or
regulation to, or file a charge or complaint with, the Securities and Exchange
Commission, the Financial Industry Regulatory Authority (FINRA) or any other
federal, state or local governmental agency or commission (“Governmental
Agencies”). Executive further understands that this Agreement does not limit
Executive’s ability to communicate with any Governmental Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Governmental Agency, including providing documents or other information, without
notice to the Company or SP. Nothing in this Agreement limits the Executive’s
ability under applicable United States federal law to (a) disclose in confidence
trade secrets to federal, state, and local government officials, or to an
attorney, for the sole purpose of reporting or investigating a suspected
violation of law or (b) disclose trade secrets in a document filed in a lawsuit
or other proceeding, but only if the filing is made under seal and protected
from public disclosure.
21.Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
17

--------------------------------------------------------------------------------



22.No Mitigation; No Offset. In the event of any termination of employment, the
Executive shall be under no obligation to seek other employment and there shall
be no offset against any amounts due to the Executive under this Agreement on
account of any remuneration attributable to any subsequent employment that the
Executive may obtain.
23.Tax Equalization. During the Executive’s employment, the Executive is
intended to incur only U.S. federal, state and local taxes in respect of his
services to the Company and its affiliates. To the extent that, notwithstanding
the intention of the parties, the Executive is also subject to taxes on the
income he earns from foreign jurisdictions, including, without limitation,
Bermuda and Sweden, the Company shall make tax equalization payments to or on
behalf of the Executive in respect of all such taxable income of the Executive.
Such equalization shall be on an after-tax basis and relate to and include all
federal, provincial, state and local or other taxes of any kind, including,
without limitation, all mandatory government withholdings and/or other payroll
taxes, in any such foreign jurisdictions and the United States. For the
avoidance of doubt, the intent of this Section is to ensure that the Executive
pays no more income, mandatory governmental withholdings, payroll and/or other
taxes than the Executive would have paid in the aggregate in respect of the
taxable years on his income, and is in the same financial and tax position, had
the Executive been subject only to U.S. federal, state and local taxes in
respect of his services to the Company and its affiliates and not in any other
foreign jurisdiction or any province or locality thereof.
[Signature Page Follows]


18


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
authority of its Board of Directors, and the Executive has hereunto set his
hand, in each case effective as of the day and year first above written.
THIRD POINT REINSURANCE, LTD.
/s/ Josh Targoff    
By: Josh Targoff
Title: Chairman of the Board of Directors


[Signature Page to Sid Sankaran Employment Agreement]


--------------------------------------------------------------------------------

CONFIDENTIAL


EXECUTIVE
/s/ Sid Sankaran    
Sid Sankaran








--------------------------------------------------------------------------------



EXHIBIT A
Waiver and Release of Claims


    Pursuant to the terms of the Employment Agreement (the “Agreement”) as of
August [5], 2020 by and between SiriusPoint Ltd., a Bermuda exempted company
limited by shares (“SP”), and Sid Sankaran (the “Executive”), and in
consideration of the payments and benefits to be made under the Agreement, the
Executive, with the intention of binding the Executive and the Executive’s
heirs, executors, administrators and assigns, does hereby release, remise,
acquit and forever discharge SP, and its subsidiaries and affiliates
(collectively, the “SP Affiliated Group”), and the present and former officers,
directors, executives, agents, shareholders, members, attorneys, employees,
employee benefits plans (and the fiduciaries thereof), and the successors,
predecessors and assigns of each of the foregoing (collectively, the “Released
Parties”), of and from any and all claims, actions, causes of action,
complaints, charges, demands, rights, damages, debts, sums of money, accounts,
financial obligations, suits, expenses, attorneys’ fees and liabilities of
whatever kind or nature in law, equity or otherwise, whether accrued, absolute,
contingent, unliquidated or otherwise and whether now known, unknown, suspected
or unsuspected which the Executive, individually or as a member of a class, now
has, owns or holds, or has at any time heretofore had, owned or held, against
any Released Party (an “Action”) arising out of or in connection with the
Executive’s service as an employee, officer and/or director to any member of the
SP Affiliated Group (or the predecessors thereof), including (i) the termination
of such service in any such capacity, (ii) for severance or vacation benefits,
unpaid wages, salary or incentive payments, (iii) for breach of contract,
wrongful discharge, impairment of economic opportunity, defamation, intentional
infliction of emotional harm or other tort, (iv) for whistleblower or
retaliation claims and (v) for any alleged violation of any federal, state or
local statute or ordinance, and including, but not limited to, any statute
relating to employment, medical leave, retirement or disability, age, sex,
pregnancy, race, national origin, sexual orientation or other form of
discrimination (including, but not limited to, Title VII of the Civil Rights Act
of 1964, the Civil Rights Act of 1991, the Equal Pay Act, the Employee
Retirement Income Security Act, the Fair Labor Standards Act, the Age
Discrimination in Employment Act, the Americans With Disabilities Act, the
Rehabilitation Act of 1973, the Consolidated Omnibus Budget Reconciliation Act
of 1985, the Family Medical Leave Act, and any applicable State and local laws
and all other statutes and common laws regulating the terms and conditions of
Executive’s employment), excepting only the following: (a) the rights of the
Executive under the Agreement and in respect of the equity awards held by the
Executive; (b) the right of the Executive to receive benefits required to be
provided in accordance with applicable law; (c) rights to indemnification the
Executive may have (i) under applicable corporate law, (ii) under the by-laws or
certificate of incorporation of SP or any of its affiliates or (iii) as an
insured under any director’s and officer’s liability insurance policy now or
previously in force; (d) claims for benefits under any health, disability,
retirement, supplemental retirement, deferred compensation, life insurance or
other, similar employee benefit plan or arrangement of the SP Affiliated Group,
excluding severance pay or termination benefits except as provided in the
Agreement or any outstanding equity award; and (e) claims for the reimbursement
of unreimbursed business expenses incurred prior to the date of termination
pursuant to applicable policy of the SP Affiliated Group.


A-1





--------------------------------------------------------------------------------



    This Waiver and Release of Claims does not prohibit or restrict the
Executive or his attorney from providing information or testimony to, otherwise
assisting or participating in an investigation or proceeding with or brought by,
or filing a charge or complaint: (i) with any government agency, law enforcement
organization, legislative body, regulatory organization, or self-regulatory
organization, including, but not limited to, the Security and Exchange
Commission (“SEC”) or the Equal Employment Opportunity Commission, (ii) as
required by court order or subpoena, (iii) as may be necessary for the
prosecution of claims relating to the performance or enforcement of this Waiver
and Release of Claims, or (iv) from providing any other disclosure required by
law. However, by executing this Waiver and Release of Claims, the Executive
hereby waives all rights to personally recover any compensation, damages, or
other relief in connection with any such investigation, proceeding, charge, or
complaint, except that the Executive does not waive any right he may have to
receive a monetary award from the SEC as a whistleblower or directly from any
other federal, state, or local agency pursuant to a similar program.


    The Executive acknowledges and agrees that this Waiver and Release of Claims
is not to be construed in any way as an admission of any liability whatsoever by
any Released Party, any such liability being expressly denied. The Executive
also acknowledges and agrees that the Executive has not, with respect to any
transaction or state of facts existing prior to the date hereof, (i) filed any
Actions against any Released Party with any governmental agency, court or
tribunal or (ii) assigned or transferred any Action to a third party.


    The Executive acknowledges and agrees that the Executive is relying solely
upon the Executive’s own judgment; that the Executive is over eighteen (18)
years of age and is legally competent to sign this Waiver and Release of Claims;
that the Executive is signing this Waiver and Release of Claims of the
Executive’s own free will; that the Executive has read and understood the Waiver
and Release of Claims before signing it; and that the Executive is signing this
Waiver and Release of Claims in exchange for consideration that the Executive
believes is satisfactory and adequate. The Executive also acknowledges and
agrees that the Executive has been informed of the right to consult with legal
counsel and has been encouraged and advised to do so before signing this Waiver
and Release of Claims. The Executive acknowledges and confirms that the
Executive was given twenty-one (21) days to consider this Waiver and Release of
Claims before signing it, although he may sign sooner if desired, and any
changes to this Waiver and Release of Claims do not restart the 21-day period.
The Executive has seven (7) days after signing the Waiver and Release of Claims
to revoke the release by delivering notice of revocation to the General Counsel
of SP, and the Waiver and Release of Claims shall become effective upon the
expiration of that revocation period.
A-2





